index number number release date tam-100541-98 date internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address taxpayer’s ein conference of right held legend city authority operator state parent amount one amount two amount three amount four amount five series a revenue bonds series a g o bonds series b revenue bonds series c revenue bonds series c g o bonds area one area two w x y z date one date two date three date four date five date six date seven date eight date nine issue whether the permanent bonds issued by city to fund the construction by operator of a facility the facility to recycle into qualify as exempt facility bonds under sec_142 of the internal_revenue_code conclusion the permanent bonds issued by city to fund the construction by operator of facility do not qualify as exempt facility bonds under sec_142 facts this transaction involves the following parties city authority and operator a corporation under state law and a wholly owned subsidiary of parent on date one the city entered into a non-recourse loan agreement with the authority in which the city agreed to issue revenue and general obligation tax increment bonds and loan the proceeds thereof to the authority to finance the construction of a facility for the recycling of into simultaneously the city and authority entered into a lease agreement with an option to purchase with operator under which operator was granted the right to possess and use the facility in return operator agreed to construct the facility on land that the city had deeded to the authority the lease agreement provided that the authority would loan the bond proceeds to operator for payment or reimbursement of facility construction costs operator agreed to make lease payments in an amount sufficient to pay all principal interest and premium due at redemption or maturity of any bonds used to finance the facility furthermore operator agreed to pay all taxes due including any special assessment taxes the lease agreement also served as a security_agreement under which operator pledged all project equipment contract rights and certain secured sums as security for all lease payments also on date one in a separate mortgage and security_agreement the authority granted the city a mortgage in the authority’s land a security_interest in the facility’s buildings machinery and equipment and assigned all leases profits and rents of the facility to the city the authority in a separate document also pledged to the city all facility related tax increments as security for the general obligation bonds also on date one the city the authority and parent entered into a guaranty as to completion of the debt service for the facility the guaranty sets forth a financing plan in which the city would presently issue temporary bonds with the intention of refunding the temporary bonds with permanent bonds at a later date operator entered into a contract with a builder on date one to construct the facility on date two the city issued temporary solid_waste facility revenue bonds the series a revenue bonds and temporary solid_waste facility general obligation bonds the series a g o bonds in the amounts of amount one and amount two respectively collectively the series a temporary bonds the series a temporary bonds had a stated maturity_date of date eight the city timely filed a form_8038 which identified the series a temporary bonds as solid_waste disposal bonds pursuant to sec_142 of the internal_revenue_code at the time of issue of the series a temporary bonds operator and the builder were in the process of finalizing the design of the facility construction of the facility began on date four on date three the city authority operator and parent amended the bond transcripts lease agreement and related documents in anticipation of issuing additional temporary bonds under the amended security agreements all facility assets were cross-collateralized to secure the series a temporary bonds and the additional temporary bonds on date five the city issued temporary solid_waste_disposal_facility revenue bonds the series b revenue bonds in the amount of amount three the series b temporary bonds the series b temporary bonds had a stated maturity of date eight the city timely filed a form_8038 which identified the series b temporary bonds as solid_waste disposal bonds pursuant to sec_142 on date six the city authority operator and parent amended the bond transcripts lease agreement and related documents in anticipation of issuing permanent bonds on date seven the city issued solid_waste_disposal_facility revenue refunding bonds the series c revenue bonds and solid_waste_disposal_facility general obligation tax increment revenue refunding bonds the series c g o bonds in the amounts of amount four and amount five respectively collectively the permanent bonds to refund the series a temporary bonds and series b temporary bonds the city timely filed a form_8038 which identified the permanent bonds as solid_waste disposal bonds pursuant to sec_142 the series a temporary bonds and series b temporary bonds were defeased on or before date eight the facility was placed_in_service on date nine is generated as a byproduct of the operations and activities of commercial industrial and residential entities generators traditionally this has been intermixed with discarded material and either placed in a landfill or incinerated with the advent of recycling technologies however increasingly is being separated from waste material and recovered generally the separation and sorting is done by generators or by commercial waste collectors collectors one or the other of these parties often bales the separated to facilitate handling the is transported by the collector to either an end-user like facility a consolidator or to a landfill or incinerator consolidators gather and further process for resale to end-users transfers of between generators collectors or consolidators and end-users may in some cases be facilitated for an additional fee by a broker the prices positive or negative at which baled changes hands in different regions is tracked by various national publications the price paid at the generator’s dock is listed in board converting news also known as the white sheet while the price paid_by end-users at the broker’s dock is published in official board markets also known as the yellow sheet a third publication recycling times reports prices paid to various sources by end-users the white sheet price listed for baled in area one on the date_of_issue of the series a temporary bonds is w and on the date_of_issue of the series b temporary bonds is x the yellow sheet price for baled in area two on the date_of_issue of the series a temporary bonds is y and on the date_of_issue of the series b temporary bonds is z while the exact price published in the recycling times for these dates could not be established on the basis of the submission these prices were positive amounts for both dates the prices at which is sold generally vary as a function of the current market price of the products of recycling operator has always acquired all of its from collectors consolidators and brokers paying spot market prices for the material law and analysis generally interest on a private_activity_bond is not excludable from gross_income under sec_103 of the code unless the bond is a qualified_bond sec_141 provides that a qualified_bond includes any private_activity_bond that is an exempt_facility_bond sec_142 provides that the term exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are used to provide certain exempt facilities sec_142 describes solid_waste disposal facilities as exempt facilities the above statutory scheme was enacted by the tax_reform_act_of_1986 see sec_1301 et seq of pub_l_no c b vol the legislative_history accompanying the act imports the definitions of the terms solid_waste and solid_waste_disposal_facility from the regulations promulgated under the predecessor code provision sec_103 the house report incorporated all of the present law to the extent not amended and the present law characterization of solid_waste disposal facilities expressly referred to the regulatory rules found in sec_1_103-8 h_r rep no th cong 1st sess 1986_3_cb_497 the conference_report stated that solid_waste disposal facilities is defined with exceptions not relevant to the present inquiry as under present law h_r conf_rep no th cong 2d sess ii-704 1986_3_cb_704 generally sec_1_103-8 of the regulations defines the term solid_waste disposal facilities as meaning any property or portion thereof used for the collection storage treatment utilization processing or final disposal of solid_waste sec_1_103-8 provides that t he term solid_waste shall have the same meaning as in section of the solid_waste disposal act u s c except that for purposes of this paragraph material will not qualify as solid_waste unless on the date_of_issue of the obligations issued to provide the facility to dispose_of such waste material it is property which is useless unused unwanted or discarded solid material which has no market_value at the place where it is located thus where any person is willing to purchase such property at any price such material is not waste where any person is willing to remove such property at his own expense but is not willing to purchase such property at any price such material is waste section of the solid_waste disposal act provides that the term 'solid waste' means garbage refuse and other discarded solid materials including solid-waste materials resulting from industrial commercial and agricultural operations and from community activities but does not include solids or dissolved material in domestic sewage or other significant pollutants in water resources such as silt dissolved or suspended solids in industrial waste water effluents dissolved materials in irrigation return flows or other common water pollutants relevant date s to determine whether material is waste sec_1_103-8 b of the regulations requires the material to be valueless on the date_of_issue of the bonds issued to provide the facility to dispose_of the material thus it must be determined which of the three dates on which bonds were issued by city are relevant for this requirement sec_1_150-1 of the regulations provides that issue_date means i n reference to an issue the first date on which the issuer receives the purchase_price in exchange for delivery of the evidence_of_indebtedness representing any bond included in the issue issue_date means in reference to a bond the date on which the issuer receives the purchase_price in exchange for that bond in no event is the issue_date earlier than the first day on which interest begins to accrue on the bond or bonds for federal_income_tax purposes sec_1_103-7 of the regulations provides that i n the case of an issue of obligations issued to refund the outstanding face_amount of an issue of obligations the proceeds of the refunding_issue will be considered to be used for the purposes for which the proceeds of the issue to be refunded were used the rules of this subparagraph shall apply regardless of the date_of_issuance of the issue to be refunded and shall apply to refunding issues to be issued to refund prior refunding issues pursuant to sec_1_150-1 of the regulations the term refunding_issue means an issue of obligations the proceeds of which are used to pay principal interest or redemption price of another issue including the issuance costs accrued interest capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 provides that a current refunding_issue means a refunding_issue that is issued not more than days before the last expenditure of any proceeds of the refunding_issue for the payment of principal or interest on the prior issue based on the known facts in this transaction the relevant dates of issue for purposes of sec_1_103-8 b of the regulations are the dates of issue for the series a temporary bonds and series b temporary bonds which are date two and date five respectively the best interpretation of the bond transcript and related documents is that as of the issue_date of each issue of bonds the city intended to expend of the bond proceeds on the facility as required by sec_142 and sec_1 f no facts indicate that the bonds are hedge bonds under sec_149 moreover the series a temporary bonds and series b temporary bonds were not issued on a contingent basis as documented in the lease and loan agreements the city had agreed on or before the issue_date of the temporary bonds to loan the bond proceeds to the authority for use in financing the construction of the facility likewise the authority had also agreed to loan the bond proceeds to operator for use in financing the construction of the facility no facts indicate that the temporary bonds were anything but valid short-term obligations issued by the city the interest from which was purportedly excludable from income under sec_103 pursuant to sec_1_103-7 of the regulations the date_of_issue of the permanent bonds is not the relevant date_of_issue of the obligations for purposes of sec_1_103-8 b because the permanent bonds were used to currently refund the series a temporary bonds and the series b temporary bonds and did not provide any new_construction funds for the facility since the series a temporary bonds and the series b temporary bonds are separate new money issues each issue must individually meet sec_141 to be considered an issue of qualified private_activity_bonds also all bond proceeds are subject_to the arbitrage rules of sec_148 prior to expenditure by operator the proper date_of_issue of the obligations refers to the dates of issue of all new money bonds issued to finance the construction of the facility accordingly for this transaction there are two relevant dates of issue for purposes of sec_1_103-8 of the regulations date two and date five do the bonds qualify as exempt facility bonds as stated above material is not waste for purposes of sec_1_103-8 unless on the relevant date s of issue it is property which is useless unused unwanted or discarded solid material which has no market_value at the place where it is located where any person is willing to purchase the property at any price the material is not waste where any person is willing to remove the property at his own expense but is not willing to purchase the property at any price the material is waste section of the temporary regulations provides that a facility which otherwise qualifies as a solid_waste_disposal_facility will not be treated as having a function other than solid_waste disposal merely because material which has utility or value is recovered or results from the disposal process where materials are recovered the waste disposal function includes the processing of such materials which occurs in order to put them into the form in which the materials are in fact sold or used but does not include further processing which converts the materials into other products an example in the regulation describes a situation in which a taxpayer proposes to build a facility that will separate metals glass and similar materials from discarded waste as separated some of such materials are commercially saleable but the taxpayer does not intend to sell the metals and glass until the metals are further separated sorted sized and cleaned and the glass is pulverized the example states that the waste disposal function includes such processing of the metals and glass but no further processing is included revrul_76_222 1976_1_cb_26 involves the proposed issuance of solid_waste disposal bonds to finance construction of and acquisition of a facility designed to separate garbage into combustible and noncombustible fractions the garbage will be collected by independent collectors and dumped at collection stations operated by the operator of the facility the operator pays nothing for the material and the ruling cites as a fact that the garbage is useless unwanted material for which no person would pay any amount the combustible fraction is fed directly from the operator’s classifiers to a surge bin from which it is blown into the boilers of the purchaser a public_utility the ruling concludes that the operator’s waste disposal function includes the processing of the waste into the form that is subsequently sold but does not include further processing because once the material is in the form in which it can be sold it is no longer useless and unwanted revrul_75_184 1975_1_cb_41 involves an recycler that prior to issuance of bonds entered into a long-term_contract with a waste collector to purchase at a set price that has been separated from the refuse stream sorted baled and loaded for transportation the revenue_ruling states that since the containers will have value at the waste collector’s location and the recycler is willing to purchase the property at a stated price the material will not qualify as solid_waste under sec_1_103-8 the revenue_ruling is consistent with the underlying plr 7405290400a in which the taxpayer’s facility would not dispose_of solid_waste because the collector charged the end-user an amount for separating from the waste stream and sorting the designated as cost to seller in addition to transportation and handling expenses designated as processing charge in the present case operator has always purchased its in a form separated sorted and baled that is sold on an open market on the dates of issue of the series a temporary bonds and the series b temporary bonds in the area where operator obtains its persons were willing to purchase at a price at the locations at which operator customarily acquires its consequently on the date_of_issue of the series a temporary bonds and the series b temporary bonds did not qualify as solid_waste for purposes of sec_1_103-8 b in the area in which operator purchases its as a result the series a temporary bonds and the series b temporary bonds issued to fund a facility for the disposal of the fail to meet the requirement under sec_142 that percent or more of the net_proceeds thereof are to be used to provide solid_waste disposal facilities and will not be treated as having been issued to provide an exempt facility accordingly under sec_1_103-7 the permanent bonds also will fail to meet the requirements of sec_142 and will not be treated as having been issued to provide an exempt facility the taxpayers urge the service to equate the phrase at the place where it is located with the generator’s dock in all circumstances under this interpretation if the material is valueless prior to any processing none of the value added to the material as a result of further processing eg separation and baling may be considered for purposes of determining whether the material is waste under sec_1_103-8 b even if an amount is charged for the material after such processing operator has always purchased its from various entities including collectors consolidators and brokers on the spot market after the has been separated sorted and baled accordingly it is at this point of purchase that the regulatory definition of solid_waste must be applied moreover even if the taxpayer’s argument of measuring value at the generator’s dock in all circumstances is applied the white sheet publication shows as having value at the generator’s dock on the date_of_issue of the series b temporary bonds accordingly would not qualify as solid_waste on the date_of_issue of the series b temporary bonds even if valued solely at the generator’s dock under the facts in this case because the proceeds of the series b temporary bonds are in excess of five percent of the proceeds of the permanent bonds disqualification of only the series b temporary bonds would cause the permanent bonds to fail to meet the 95-percent requirement of sec_142 and thus not be treated as having been issued to provide an exempt facility conclusion the permanent bonds issued by city to fund the construction by operator of facility do not qualify as exempt facility bonds under sec_142 a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
